It was agreed by all parties the moneys received from the Hill Chevrolet Company were to be deposited in the bank in the name of Prothro,subject to his order, or for the purpose of readvancement to the company. It is therefore clear that Prothro, under the terms of the agreement, could check out of the bank at any time, for purposes other than for readvancement to the *Page 145 
company, the whole or any part of the funds so deposited, and that the bank would be bound to honor his orders. From this it is evident that the fund so placed in the bank was an ordinary and not a special deposit, and that Prothro is not entitled to the preference claimed.
MR. JUSTICE CARTER, concurs.